DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/10/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2019, 08/09/2019 and 04/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
1-. Based on the provided claim language, Claim 2 is unclear so the metes and bounds of the claim cannot be ascertained and it is not clear what applicant intends to encompass. For example, Claim 2 is unclear because it seems that at least a preposition is missing in the phrasing “opening the fingers a variable distance”, therefore it is not clear to understand whether the meant function is “opening the fingers to a variable distance (between the fingers?)”, or “opening the fingers at a variable distance (between the gripper and a given point?)”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
2-. Based on the provided claim language, Claims 3 and 19-20 are unclear so the metes and bounds of the claims cannot be ascertained and it is not clear what applicant intends to encompass. For example, Claims 3 and 19 are unclear because the terms “rotating”, “rotate” and “rotational” are not sufficiently defined. It is not clear whether the rotation meant is the rotation of the gripper head around a vertical axis, rotating the fingers in a horizontal plane, or rotation of the finger around a horizontal axis, biasing each finger around a vertical axis. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (2015/0142171 – from IDS) hereinafter “Li”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in 
Regarding claims 1 and 16, Li discloses a method and the associated apparatus of operating a gripper to pick or place a specimen container (e.g. via method of operating a robot with gripper for grasping a sample container; see figure 1 below; see [0027]), comprising: 
providing a robot including the gripper, the gripper moveable in a coordinate system by the robot and including gripper fingers (e.g. robot 102 with gripper 104 including gripper fingers 104A, 104B, moveable in a coordinate system; see  figure 1 below; see [0027 and 0032]);

    PNG
    media_image1.png
    428
    386
    media_image1.png
    Greyscale
 
providing a sample rack including receptacles accessible by the gripper fingers, at least some of the receptacles containing specimen containers (e.g. sample containers containing biological fluid may be placed in or removed from a receptacle of a sample rack accessible by the gripper fingers; see figure 1; see [0027 and 0029]);         
providing data, obtained by imaging (e.g. camera 106), regarding the specimen containers in the sample rack (e.g. capturing images of the target scene 108 (including the sample containers in the sample rack); see figure 1; see [0037-0039]); and 
dynamically orienting the gripper fingers based upon the data (e.g. via feedback sensors from two or more image locations are used to calculate the gripper-to-camera transformation (dynamic orientation of gripper fingers); see figure 1; see [0037-0039, 0042]).
Regarding claim 2, Li discloses wherein the dynamically orienting the gripper comprises opening the gripper fingers a variable distance selected based on the data (e.g. via gripper fingers 104A, 104B may be driven to open and close along any suitable direction in an X-Y plane based on image data; see figure 1; see [0027, 0037-0039, 0042]).
Regarding claim 3, Li discloses wherein the dynamically orienting the gripper comprises selecting a gripper line of action by rotating the gripper fingers to a defined rotational position based upon the data (e.g. via fingers 104A, 104B may be precisely rotationally oriented relative to a sample container based on the image data; see figure 1; see [0027, 0037-0039, 0042].
Regarding claim 4, Li discloses wherein the dynamically orienting the gripper comprises adjusting an X and Y position of the gripper based upon the data (e.g. via gripper fingers 104A, 104B may be driven to open and close along any suitable direction in an X-Y plane based on image data; see figure 1; see [0027, 0037-0039, 0042]).
Regarding claim 5, Li discloses wherein the data includes a population data on which receptacles in the sample rack contain a specimen container (e.g. via a controller coupled to the camera and robot for capturing images of the target scene 108 (e.g. including which receptacles in the sample rack contain a specimen container); see figure 1; see [0037-0039]).
Regarding claim 6, Li discloses wherein the data includes a population data on which receptacles, surrounding a target receptacle, contain specimen containers (e.g. via a controller coupled to the camera and robot for capturing images of the target scene 108 (including which receptacles in the sample rack contain a specimen container); see figure 1; see [0037-0039]).
Regarding claim 14, Li discloses wherein an X and Y position of the gripper and extent of opening of the gripper is adjusted based upon the data (e.g. via gripper fingers 104A, 104B may be driven to open and close along any suitable direction in an X-Y plane based on image data; see figure 1; see [0027, 0037-0039, 0042]).
Regarding claim 15, Li discloses wherein selection of a receptacle for reinsertion of a specimen container after processing is decided based upon modified data (e.g. via sample containers may be placed in or removed from a receptacle of a sample rack accessible by the gripper fingers to other positions in testing or processing equipment based on the image data which includes data before and after calibration (modified data); see figure 1; see [0027, 0032-0033, 0037]).
Regarding claim 18, Li discloses comprising an actuator coupled to the gripper fingers to cause opening of the gripper fingers to a dynamically-determined opening distance based on the data obtained by imaging (e.g. via gripper finger drive apparatus, such as an electric, pneumatic, or hydraulic servo motor (actuator) may be used to open gripper fingers 104A, 104B along any suitable direction in an X-Y plane, with a variable opening distance between the fingers 104A, 104B as indicated by arrows, based on image data (dynamically determined); see figure 1; see [0027, 0037-0039, 0042]).
Regarding claim 19, Li discloses comprising a rotary actuator coupled to the gripper fingers to cause rotation the gripper fingers to a dynamically-determined rotational orientation based on the data obtained by imaging (e.g. a T-axis motor 105D adapted to impart T-axis rotational motion to the gripper fingers 104A, 104B, wherein the fingers may be precisely rotationally oriented relative to a sample container based on the image data (dynamically determined); see figure 1; see [0027-0029, 0037-0039, 0042]).
Regarding claim 20, Li discloses a gripper positioning apparatus (e.g. via apparatus to calibrate movement of a robot gripper; see abstract; see figure 1; see [0027]), comprising: 
a robot including a gripper, the gripper moveable in a coordinate system by the robot and including gripper fingers that open a variable distance (e.g. via gripper finger drive apparatus, such as an electric, pneumatic, or hydraulic servo motor (actuator) may be used to open gripper fingers 104A, 104B along any suitable direction in an X-Y plane, with a variable opening distance between the fingers 104A, 104B as indicated by arrows, based on image data (dynamically determined); see figure 1; see [0027, 0037-0039, 0042]); 
a sample rack including receptacles accessible by the gripper fingers, at least some of the receptacles containing specimen containers (e.g. sample containers containing biological fluid may be placed in or removed from a receptacle of a sample rack accessible by the gripper fingers; see figure 1; see [0027, 0029]); and 
a robot controller configured to receive data, obtained by imaging, regarding the specimen containers in the sample rack (e.g. via a controller coupled to the camera and robot for capturing images of the target scene 108 (including the sample containers in the sample rack); see figure 1; see [0037-0039]), and operatively configured to cause the gripper fingers to be dynamically oriented (e.g. via feedback sensors from two or more image locations are used to calculate the gripper-to-camera transformation (dynamic orientation of gripper fingers); see figure 1; see [0027, 0037-0039, 0042]) to: 
open to an opening distance as determined based on the data (see figure 1; see [0027, 0037-0039, 0042]), 
rotate to a rotational orientation as determined based on the data (gripper fingers 104A, 104B may be precisely rotationally oriented relative to a sample container based on image data; (see figure 1; see [0027, 0037-0039, 0042]), or 
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 7-8, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 16 above, and further in view of Cohen et al (US 6,293,750), hereinafter “Cohen”.
Regarding claim 7, Li discloses as discussed above in claim 1, but Li does not disclose wherein the data includes a configuration data on specimen containers surrounding a target receptacle. 
However, in the same field of endeavour or analogous art, Cohen teaches wherein the data includes a configuration data on specimen containers surrounding a target receptacle (e.g. via a liquid level sensor provides configuration data on test tubes surrounding a test tube that needs to be analyzed (target receptacle); see figure 1 below; col. 20, lines 7-40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Li with the teachings of Cohen, since such a combination would provide Li the benefit of having the advantage of streamlining test tube movement and automated sample analysis.

    PNG
    media_image2.png
    510
    755
    media_image2.png
    Greyscale

Regarding claim 8, Li in view of Cohen discloses as discussed above in claim 7, but Li does not disclose wherein the configuration data comprises one or more of: tube diameter, tube offset, tube height, and tube type. 
Cohen teaches wherein the configuration data comprises one or more of: tube diameter and tube height (e.g. test tube identifying information includes tube diameter and tube height; col. 16, line 55 – col. 17, line 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Li with the tube dimension data, as taught by Cohen, since such a combination Li the benefit of having the advantage of streamlining test tube movement and automated sample analysis.
Regarding claim 10, Li in view of Cohen discloses as discussed above in claim 7, and Li further discloses wherein the data comprises population data that is generated from a sample rack image capture system (e.g. via a controller coupled to the camera and robot for capturing images of the target scene 108 (including population data comprising the sample containers in the sample rack); see figure 1; see ([0037-0039]).
Regarding claim 11, Li in view of Cohen discloses as discussed above in claim 10, but Li does not disclose wherein the population data comprises data on which of the receptacles, surrounding the target receptacle, are empty. 
Cohen discloses wherein the population data comprises data on which of the receptacles, surrounding the target receptacle, are empty (e.g. via a liquid level sensor provides population data on test tubes surrounding a test tube that needs to be analyzed (target receptacle), is capable of identifying which test tubes are empty; col. 20, lines 7-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Li with the liquid level sensor, as taught by Cohen, since such a combination would provide Li the benefit of having the advantage of streamlining test tube movement and automated sample analysis.
Regarding claim 17, Li discloses as discussed above in claim 16, and Li further discloses wherein the data comprises population data on the receptacles of the sample rack (e.g. via a controller coupled to the camera and robot for capturing images of the target scene 108 (including receptacles in the sample rack); see figure 1; see ([0037-0039]). But Li does not disclose configuration data on the specimen containers. 
Cohen discloses configuration data on the specimen containers (e.g. via test tube identifying information includes tube diameter and tube height; a liquid level sensor provides configuration data on test tubes surrounding a test tube that needs to be analyzed (target receptacle); see col. 16, line 55 - col. 17, line 5; col. 20, lines 7-40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Li with the tube dimension detection, as taught by Cohen, since such a combination would provide Li the benefit of having the advantage of streamlining test tube movement and automated sample analysis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li / Cohen as applied to claim 7 above, and further in view of Hubert et al (WO 2000/038046A1 – from IDS) hereinafter “Hubert”.
Regarding claim 9, Li/Cohen discloses as discussed above in claim 7, but Li/Cohen does not disclose wherein the configuration data comprises 
Hubert discloses wherein the configuration data comprises an offset to a top of a target specimen container relative to a center of a target receptacle (e.g. height offsets to approach the taught points (target receptacle); the height offset is the distance above a taught point the robot must move in order to clear the point with a tube in the gripper relative to a center of the target receptacle); see page 18, lines 18-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Li/Cohen with the height offset detection, as taught by Hubert, since such a combination would provide Li/Cohen the benefit of having the advantage of facilitating a graceful restart sequence in the event of error or power loss and to ensure the system stays within weight-imbalance requirements (Hubert: see page 14, lines 19-35).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Watanabe et al (US 2015/0003678), hereinafter “Watanabe”.
Regarding claim 13, Li discloses as discussed above in claim 1, but Li does not disclose wherein an X and Y position of the gripper is adjusted to 
Watanabe discloses wherein an X and Y position of the gripper is adjusted to provide a condition of least interference with neighboring specimen containers (e.g. via an interference determination unit is configured to detect interference in an area included in the range image and a robot arm with a hand (gripper) configured to grasp the target in a coordinate system; see abstract; see [0022, 0057]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Li with the interference determination unit, as taught by Watanabe, since such a combination would provide Li the benefit of having the advantage of not disturbing neighboring items with the gripper (Watanabe: see [0021]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter of claim 12:
Li and Cohen, in combination, disclose the method of claim 11, and Li further discloses the gripper is opened to a maximum amount (the gripper is opened in any suitable direction to a variable distance (maximum amount) indicated by the arrows in figure 1; paragraph [0027]), but Li does not teach or fairly suggest wherein if two receptacles on opposite sides of the target receptacle are determined to be empty, then the gripper is opened along a line of action connecting the two receptacles. 
Cohen discloses receptacle are determined to be empty (liquid level of the test tubes is read by a sensor; column 20, lines 7-40), and the gripper is opened (the gripper is opened to grip the diameter of a test tube; column 17, lines 2-5), but Cohen does not teach or fairly suggest wherein if two receptacles on opposite sides of the target receptacle are determined to be empty, then the gripper is opened along a line of action connecting the two receptacles. 
Hubert discloses the gripper is opened to a maximum amount (the gripper sensor bits indicate full open (maximum amount); page 19, line 5), but Hubert does not teach or fairly suggest wherein if two receptacles on opposite sides of the target receptacle are determined to be empty, then the gripper is opened along a line of action connecting the two receptacles. 
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the grippers of Li, Cohen and Hubert because the references of record fail to disclose the inventive elements of the robotic device. Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of the invention to combine the grippers of Li in view of Cohen or Hubert in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1-. US 5,623,415 to O’Bryan et al discloses an automated apparatus for subjecting samples to tests, particularly for subjecting biological samples to clinical tests. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B